DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is James D. Anderson.  Contact information is provided at the end of this Office Action.

Formal Matters
Pursuant with the preliminary amendments to the claims, filed 09/17/2019, claims 20-30 and 32-33 have been cancelled.
Claims 1-19 and 31 are pending.

Election/Restrictions
Applicant's election with traverse of the species CGS-15943 as an inhibitor of A2a AR activity in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground(s) that the species categories presented in the Restriction Requirement of November 6, 2020 are not mutually exclusive, and in fact are overlapping. For example, applicant respectfully submits that whereas CGS-15943 is recited in instant claim 3 as an example of an inhibitor of A2a AR activity, one of ordinary skill in the .  This is not found persuasive because Claim 2 recites that the inhibitor of spinal motor nerve activity is selected from the group consisting of an inhibitor of adenosine A2a receptor (A2a AR) activity, an inhibitor of production and secretion of a neurotransmitter, an inhibitor or neuronal firing, a neurotransmitter receptor regulator, and a chloride channel blocker.  Thus, whether there is overlap amongst these broad genera is immaterial, as the claims require selection of a species (Claim 3) that are indeed mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 8-11, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/08/2021.

Priority
This application is a 371 of PCT/US2018/022797, filed 03/16/2018, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/472,726 filed March 17, 2017.
Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 03/08/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The Specification references “Supplemental Movie 1”, “Supplemental Movie 2”, and “Supplemental Movie 3” at pages 70-71.  Reference to these Time-lapse movies is improper and should be removed from the disclosure.  
Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “an inhibitor or neuronal firing”, which appears to be a typo of - - - an inhibitor of neuronal firing - - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1, 6-7, and 12-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are drawn to methods comprising administration of “an inhibitor of spinal motor nerve activity”.  See Claims 1 and 19.  The metes and bounds of such inhibitors are totally unclear.
An “inhibitor of spinal motor nerve activity” would presumably be any chemical entity that inhibits any activity of any spinal motor nerve.  Spinal nerves, however, are responsible for numerous activities including neck flexors and extensors, supply the diaphragm, move shoulders, raise arms, flex elbows, externally rotate the arm, extend elbows and wrists, pronate wrists, flex wrists, abdominal muscles, etc.  
Applicants do not provide any definition of what is meant by “inhibitor of spinal motor nerve activity”, i.e., what motor nerve(s) and/or what activity of motor nerves is intended to be inhibited.  For example, is it really Applicants’ intent the claimed methods paralyze subjects by broadly and non-specifically inhibiting “spinal motor nerve activity”?  
Absent any definition of “inhibitor of spinal motor nerve activity”, a person of ordinary skill in the art would not be reasonably apprised of what chemical entities, out of all chemical entities that exist in the art, fall within the scope of the claimed “inhibitor of spinal motor nerve activity”.

Claims 18-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites “the subject is suffering from a demyelinating disease, disorder, or injury of said peripheral motor nerve”.  
Similarly, Claim 19 recites “treating demyelination of a peripheral motor nerve in a subject with a demyelinating disease, disorder, or injury”.
It is unclear exactly how these limitations should be interpreted.  One reasonable interpretation is the subject is suffering from i) a demyelinating disease OR ii) a disorder OR iii) an injury.  Another equally reasonable interpretation is the subject is simply suffering from demyelination of a peripheral motor nerve, which Applicant is calling a “demyelinating disease, disorder, or injury”.  
For clarity, if it is Applicant’s intent that the subject being treated has demyelination of a peripheral motor nerve, Applicant should amend the claims to simply state such, e.g., “…the subject has demyelination of a peripheral motor nerve…”.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, and 12-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to methods comprising administration of “an inhibitor of spinal motor nerve activity”.  See Claims 1 and 19.  
Dependent Claim 2 recites the inhibitor is selected from the group consisting of  an inhibitor of adenosine A2a receptor (A2a AR) activity, an inhibitor of production and secretion of a neurotransmitter, an inhibitor or neuronal firing, a neurotransmitter receptor regulator, and a chloride channel blocker. 
While Applicants disclose and describe several species of inhibitors of adenosine A2a receptor (A2a AR) activity (Claim 3), which are well-known in the art, the disclosure of the broad genera “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker” does not provide adequate written description of “an inhibitor of spinal motor nerve activity”. Indeed, Applicants base the broadly claimed “an inhibitor of spinal motor nerve activity” on the effects of “5 other compounds related to neuronal activity”. Specification at page 65, lines 10-17; Table 1.  Based solely on one known mechanism of action of each of these 5 compounds, Applicants broadly disclosed and claim “an inhibitor of production and secretion of a neurotransmitter, an inhibitor or neuronal firing, a neurotransmitter receptor regulator, and a chloride channel blocker.”
The claims encompass a myriad of compounds defined solely by functional activity.  In contrast to the vast scope of compounds encompassed by claimed genera “an inhibitor of spinal motor nerve activity”,  “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker”, Applicants disclose 5 species falling within the scope of the claimed genera: 2 species disclosed as purported inhibitors of production and secretion of neurotransmitters1, 2 species disclosed as neurotransmitter receptor antagonists2, and 1 species disclosed as a chloride channel blocker. See page 65, lines 10-18.
The disclosure of these 5 species does not provide adequate written basis for the claimed genera “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker”, let alone “an inhibitor of spinal motor nerve activity”.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
In the instant case, while Applicants attempt to describe the claimed genera solely by functional activity and disclosure of 5 species purported to fall within the scope of the claimed genera: 2 species disclosed as purported inhibitors of production and secretion of neurotransmitters, 2 species disclosed as neurotransmitter receptor antagonists, and 1 species disclosed as a chloride channel blocker. However, Applicants appear to work backwards from these “hits” from a screen using LOPAC®1280 and then, based on a known mechanism of action of the hits, claim broad genera.  Even here, Applicants expand from a known mechanism of action at a specific biological target, e.g., inhibition of dopamine -hydroxylase (1-phenyl-3-(2-thiazolyl)-2-thiourea), to claim “inhibitor of production and secretion of a neurotransmitter”.  Or, from an agonist of nicotinic acetylcholine receptor (acetylthiocholine chloride) to claim “neurotransmitter receptor regulator”.  
Thus, while Applicants do disclose 5 species purported to fall within the broad scope of the claimed genera, such disclosed species are not at all "representative" of the claimed “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker”, let alone “an inhibitor of spinal motor nerve activity”, so as to place Applicants in possession of the broadly claimed methods.  
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for administering immense broad genera of compounds, likely innumerable, i.e., any chemical entity that inhibits “spinal motor nerve activity”,  inhibits “production and secretion of a neurotransmitter”, inhibits “neuronal firing”, “regulates” a neurotransmitter receptor, and blocks a chloride channel.  To support such broad protection and right to exclude, Applicants describe the claimed genera only in functional terms coupled to 2 species disclosed as purported inhibitors of production and secretion of neurotransmitters, 2 species disclosed as neurotransmitter receptor antagonists, and 1 species disclosed as a chloride channel blocker.  However, the disclosure of these broad biological functions and species merely provides a generic statement of the invention's boundaries but fails to demonstrate that the Applicant invented administering the genera “an inhibitor of spinal motor nerve activity”,  “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker” sufficient to support claims to these methods.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to screen for compounds that fall within the extremely large scope of Applicant’s claimed “an inhibitor of spinal motor nerve activity”,  “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker” and then figure out, through trial and error testing, which of these compounds might stimulate oligodendrocyte progenitor cell migration from the spinal cord onto a peripheral motor nerve when administered to a subject. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed genera of “an inhibitor of spinal motor nerve activity”,  “an inhibitor of production and secretion of a neurotransmitter”, “an inhibitor of neuronal firing”, “a neurotransmitter receptor regulator”, and “a chloride channel blocker”, which are generic genera of compounds purported to stimulate oligodendrocyte progenitor cell migration from the spinal cord onto a peripheral motor nerve when administered to a subject.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed methods, other than administering inhibitors of adenosine A2a receptors.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a demyelinating disease of a peripheral motor nerve comprising administration of CGS-15943 or SCH-58261, does not reasonably provide enablement for generally “stimulating oligodendrocyte progenitor cell (OPC) migration from the spinal cord onto a peripheral motor nerve in a subject” comprising administration of “an inhibitor of spinal motor nerve activity” generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).3

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to methods for stimulating oligodendrocyte progenitor cell (OPC) migration from the spinal cord onto a peripheral motor nerve in a subject, said method comprising administering to the subject a pharmaceutical composition comprising an effective amount of an inhibitor of spinal motor nerve activity. See Claim 1.
Inhibitors of spinal motor nerve activity, while not expressly defined or described by Applicants, include at least inhibitors of adenosine A2a receptor (A2a AR) activity, inhibitors of production and secretion of a neurotransmitter, inhibitors of neuronal firing, neurotransmitter receptor regulators, and chloride channel blockers. See Claim 2.
The claims encompass treating subjects suffering from any demyelinating disease, disorder, or injury of a peripheral motor nerve. See Claims 18 and 19. Such demyelinating diseases, disorders, or injuries of a peripheral motor nerve include at least Guillain-Barre syndrome, chronic inflammatory demyelinating polyneuropathy (CIDP), anti-MAG peripheral neuropathy, Charcot-Marie-Tooth disease, Hereditary neuropathy with liability to pressure palsy, a copper deficiency associated condition, or progressive inflammatory neuropathy. See Specification at page 4, lines 11-18.
The claims thus encompass, inter alia, treating Guillain-Barre syndrome by drinking coffee (which comprises the adenosine A2a receptor inhibitors caffeine and theobromine) or treating Charcot-Marie-Tooth disease comprising administering tetanus toxin (!!!), both of which a person of ordinary skill in the art would clearly consider to be unbelievable. 
The claims are indeterminably broad, encompassing administration of any chemical entity that inhibits any “spinal motor nerve activity”.  Even the genera of such inhibitors disclosed by Applicants, e.g., inhibitors of adenosine A2a receptor (A2a AR) activity, inhibitors of production and secretion of a neurotransmitter, inhibitors of neuronal firing, neurotransmitter receptor regulators, and chloride channel blockers, encompass innumerable chemically, structurally, and biologically diverse and distinct compounds.

The state and predictability of the art, and relative skill of those in the art
The state of the art as it pertains to chemical compounds stimulating OPCs to migrate from the spinal cord onto a peripheral motor nerve in a subject is not well characterized, particularly in mammals.  There is no evidence whatsoever in the art that such is even possible in mammalian subjects.
The treatment of subjects suffering from any demyelinating disease, disorder, or injury of a peripheral motor nerve comprising administering any inhibitor of spinal motor nerve activity generally is not considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can treat demyelinating diseases, disorders, or injuries of a peripheral motor nerve generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in neurology, proof must be provided that this revolutionary assertion has merits. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, there is no evidence in the art that the Zebrafish model of neuronal development utilized by Applicants is predictive of the ability of compounds to stimulate OPC migration in mammalian subjects, let alone to stimulate such OPC migration such that remyelination of peripheral motor nerves is elicited.  For example, any “inhibitor of spinal motor nerve activity” would need to cross the blood-brain-barrier (BBB) in mammals in order to elicit effects in the CNS.  As such, the fact that a compound stimulates OPC migration during development of a fish cannot reasonably be said to be predictive of that compound a) crossing the BBB in a mammal, b) stimulating OPC migration in a mammal, and c) causing remyelination of peripheral motor nerves in a mammal.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to stimulate OPC migration from the spinal cord onto a peripheral motor nerve, let alone treat any and all demyelinating diseases, particularly in mammals. 
The direction concerning doses is found in the specification at page 6, which merely provides broad ranges of doses purported to be useful for any and all inhibitors of spinal motor nerve activity in any and all subjects.   Indeed, a 1,000,000-fold range of doses is recommended (e.g., 0.1 g/kg to 100 mg/kg) for compounds of the invention. 
There is not a single working example demonstrating that any “inhibitor of spinal motor nerve activity” stimulates OPC migration in a mammal, let alone treats any demyelinating disease, disorder, or injury of peripheral motor nerves.   
 The Zebrafish embryo models provide evidence that specific species stimulate OPC migration in developing Zebrafish embryos. For example, Applicants randomly screened 1280 compounds for stimulation of OPC migration in developing Zebrafish embryos in 96-well plates and identified 11 validated hits (0.86% of tested compounds). 
There is, however, no evidence that this model is predictive of such activity in mammals. Thus, there are no working examples correlating stimulation of OPC migration in developing Zebrafish embryos with efficacy in the treatment of a demyelinating disease, disorder, or injury of peripheral motor nerves.  Indeed, Applicants do not explain how compounds that are not inhibitors of “spinal motor nerve activity”, e.g., insulin growth factor I receptor inhibitor, inhibitor of inducible nitric oxide synthase, PPAR agonist, and a PI3-K inhibitor, are able to stimulate OPC migration.  Table 1.  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administration of any and all inhibitors of spinal motor nerve activity could be predictably used to stimulate OPC migration in any and all subjects and thus treat any and all demyelinating diseases, disorders, or injuries of peripheral motor nerves as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because they identified some compounds that stimulate OPC migration in developing Zebrafish embryos then any “inhibitor of spinal motor nerve activity” must therefore, a priori, be effective in stimulating OPC migration in any and all subjects.  However, the claims encompass an indeterminable number of unidentified compounds defined only by their biological activity as “an inhibitor of spinal motor nerve activity”.  In contrast, Applicants merely carried out a LOPAC®1280 screen and identified 6 purported “hits” predicated to affect neuronal activity.  See Examples; Table 1.
Based on purported mechanisms of action of these 6 hits, Applicants claim any and all inhibitors of spinal motor nerve activity,  inhibitors of production and secretion of a neurotransmitter, inhibitors of neuronal firing, neurotransmitter receptor regulators, and chloride channel blockers will be effective to stimulate OPC migration in any and all subjects.  
It is evident that Applicants carried out a “search” [random screen of 1280 compound library] and identified an area for further research and development [general ideas that may or may not be workable].  Applicants have not, however, completed the invention and enabled a person of ordinary skill in the art to predictably stimulate migration of OPCs from the spinal cord onto a peripheral motor nerve in mammalian subjects by administering “an inhibitor of spinal motor nerve activity”.  It is simply not believable that a subject drinking coffee containing caffeine and theobromine [adenosine A2a receptor antagonists disclosed and claimed by Applicants] or administering tetanus toxin (!!!) [disclosed and claimed “inhibitor of neuronal firing”] would be effective to treat any and all demyelinating diseases, disorders, or injuries of peripheral motor nerves by stimulating OPC migration as inferred in the claims and contemplated by the specification.     
Determining if any particular “inhibitor of spinal motor nerve activity” would stimulate OPC migration in a subject would require first identifying whether a given compound inhibits a “spinal motor nerve activity”, then determining whether the compound stimulates OPC migration in developing Zebrafish embryos, then determining an amount of the compound that is “effective” when administered to a subject, and then finally subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the breadth of the claims, the state and predictability of the art, and the limited guidance and direction provided by Applicants.  At bottom, Applicants randomly screened 1280 compounds for stimulation of OPC migration in developing Zebrafish embryos in 96-well plates, identified 11 validated hits (0.86% of tested compounds), and carried out further research and experimentation on adenosine A2a receptor antagonist effects on OPC migration in developing Zebrafish embryos. 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GHAI ET AL. (The Journal of Pharmacology and Experimental Therapeutics, 1987, vol. 242, no. 3, pages 784-790).
As per Claims 1-4, Ghai et al. teach administering to a subject a pharmaceutical composition comprising the adenosine A2a receptor (A2a AR) inhibitor CGS-15943. See Abstract; page 787, right column, “Conscious rats”.
As per Claim 13, CGS-15943 was administered in a pharmaceutical composition comprising 3% cornstarch. See page 787, right column, “Conscious rats”.
As per Claims 14-17, CGS-15943 was administered p.o. at a dose of 4.0 mg/kg to Sprague-Dawley rats weighing 350-450 g.4 See page 787, right column, “Conscious rats”.
Regarding Claims 6-7, which recite intended biological results of the administration step of Claim 1, i.e., stimulation of OPC migration to a peripheral nerve (Claim 6) or stimulation of OPC to myelinate a peripheral motor nerve (Claim 7), in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Such is the case here, where the method step is positively recited in Claim 1, i.e., “administering to the subject a pharmaceutical composition comprising an effective amount of an inhibitor of spinal motor nerve activity”, and Claims 6 and 7, which depend from Claim 1, merely express the intended biological result of that positively recited method step.

Claim(s) 1-4, 6-7, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOWELL ET AL. (The Journal of Pharmacology and Experimental Therapeutics, 1993, vol. 267, no. 1, pages 432-439).
As per Claims 1-4, Howell et al. teach administering to a subject [adult male squirrel monkeys] a pharmaceutical composition comprising the adenosine A2a receptor (A2a AR) inhibitor CGS-15943. See Abstract; page 433, paragraph bridging left and right columns, “Subjects”.
As per Claim 12, CGS-15943 was administered with another inhibitor [caffeine].  See page 433, paragraph bridging left and right columns, “Subjects”.
As per Claim 13, CGS-15943 was administered in a pharmaceutical composition comprising a small amount of dimethyl sulfoxide and emulphor and then diluted with 0.9% saline. See page 434, right column, “Drugs”.
As per Claims 14-17, CGS-15943 was administered at a doses of 0.1-3.0 mg/kg to adult male squirrel monkeys weighing 800-1150 g.5 See Abstract; page 433, paragraph bridging left and right columns, “Subjects”.
Regarding Claims 6-7, which recite intended biological results of the administration step of Claim 1, i.e., stimulation of OPC migration to a peripheral nerve (Claim 6) or stimulation of OPC to myelinate a peripheral motor nerve (Claim 7), in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Such is the case here, where the method step is positively recited in Claim 1, i.e., “administering to the subject a pharmaceutical composition comprising an effective amount of an inhibitor of spinal motor nerve activity”, and Claims 6 and 7, which depend from Claim 1, merely express the intended biological result of that positively recited method step.

Claim(s) 1-3, 6-7, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATERNITI ET AL. (Journal of Neuroinflammation, 2011, 8:31, 14 pages).
As per Claims 1-3, Paterniti et al. teach administering an effective amount of an inhibitor of spinal motor nerve activity [inhibitor of adenosine A2a receptor activity], SCH58261, to a subject [mice having induced spinal trauma]. See Abstract; page 3, left column, “Experimental groups”.
As per Claim 13, SCH58261 was administered in a pharmaceutical composition comprising saline 10% DMSO. See page 3, left column, “Experimental groups”.
As per Claims 14-15, SCH58261 was administered i.p. at a dose of 0.01 mg/kg to male adult CD1 mice weighing 25-30 g. See page 3, left column, “Experimental groups”.
Regarding Claims 6-7, which recite intended biological results of the administration step of Claim 1, i.e., stimulation of OPC migration to a peripheral nerve (Claim 6) or stimulation of OPC to myelinate a peripheral motor nerve (Claim 7), in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Such is the case here, where the method step is positively recited in Claim 1, i.e., “administering to the subject a pharmaceutical composition comprising an effective amount of an inhibitor of spinal motor nerve activity”, and Claims 6 and 7, which depend from Claim 1, merely express the intended biological result of that positively recited method step.

Claim(s) 1-4, 6-7, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETERS ET AL. (USP No. 7,160,899; Issued Jan. 9, 2007).
As per Claim 1-4 and 12-13, Peters et al. teach a method of treatment or alleviation of Parkinson's disease in a subject, which method comprises administering to said subject a combination of at least one compound having a neurotrophic activity which mimics or enhances the function of NGF, BDNF, and/or GDNF and at least one compound having adenosine A2A receptor antagonist activity, wherein the compound having a neurotrophic activity is at least one compound selected from the group consisting of: 5-(4-Chlorophenyl)-8-methyl-6,7,8,9-tetrahydro-1-H-pyrrolo[3.2-h]isoquino- line-2,3-dione-3-oxime; 5-(4-Chlorophenyl)-6,7,8,9-tetrahydro-1-H-pyrrolo[3.2-h]naphthalene-2,3-d- ione-3-oxime; GDNF; and neublastin; and pharmaceutically acceptable salts thereof; and the compound having adenosine A2A receptor antagonist activity is at least one compound selected from the group consisting of: KW-6002; ZM-241385; 8FB-PTP; SCH-58261; KF-17837; CGS-15943; DMPX; and pharmaceutically acceptable salts thereof, and wherein the combination of compounds administered is effective for treating or alleviating Parkinson's disease. See Claims 1-2.
	As per Claims 13-17, Peters et al. teach pharmaceutical compositions containing of from about 0.01 to about 500 mg of active ingredient per individual dose, preferably of from about 0.1 to about 100 mg, most preferred of from about 1 to about 10 mg, are suitable for therapeutic treatments.  The active ingredient may be administered in one or several doses per day. A satisfactory result can, in certain instances, be obtained at a dosage as low as 0.1 g/kg i.v. and 1 g/kg p.o. The upper limit of the dosage range is presently considered to be about 10 mg/kg i.v. and 100 mg/kg p.o. Preferred ranges are from about 0.1 g/kg to about 10 mg/kg/day i.v., and from about 1 g/kg to about 100 mg/kg/day p.o. See col. 8, lines 20-37.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                              UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 1-phenyl-3-(2-thiazolyl)-2-thiourea is actually a dopamine -hydroxylase inhibitor and Brefeldin A is disclosed to cause “collapse of Golgi apparatus, blocking exocytosis”. See Table 1.
        2 Acetylthiocholine chloride is actually a nicotinic acetylcholine receptor agonist and salmeterol xinofoate is a selective 2 adrenergic receptor agonist. See Table 1.
        3 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        4 4.0 mg/kg administered to subjects weighing 350-450 g is equivalent to about 1.4 mg to about 1.8 mg administered per subject.
        5 0.1-3.0 mg/kg administered to subjects weighing 800-1150 g is equivalent to about 0.08 mg to about 3.45 mg administered per subject.